1111,CE/111

1t- Z■ VOIJ

MATTER OF BUENAVENTURA

In Visa Petition Proceedings
A-20317534
A-20317535
Decided by Board April 27, 1977
(1) United States citizen petitioner, a resident of California, applied for immediate relative
status for the beneficiaries as his children under section 201(b) of the Immigration and
Nationality Act. The petition was denied by the District Director and petitioner appealed.
(2) In order to qualify for benefits under section 201(b) beneficiaries must qualify as
petitioner's children under section 101(b)(1)(C) of the Act. That section provides that a
"child" for immigration purposes is cue legitimated under the law of the child's residence or domicile or under the law of the father's residence or domicile, whether inside
or outside the United States, if such legitimation takes place before the child reaches
the age of 18 years and the child is in the custody of the legitimating parent or parents at
the time of such legitimation.
(3) Section 230 of the California Civil Code which was in effect at the time the alleged
legitimation occurred provided;
The father of an illegitimate child by publicly acknowledging it as his own,
receiving it as such, with the consent of his wife, if he is married, into his family,
and otherwise treating it as if it were legitimate child thereby adopts it as such;
and such child is thereupon deemed for all purposes legitimate from the time of
its birth.
(4) Since 1963 when male beneficiary was 9 and female beneficiary 7, they have lived with
petitioner's mother in the Philippines.. He has sent them money, both he and his wife
have visited them. The petitioner has been a resident of California since at least 1072,
and California law governs the determination of whether the children have been legitimated. Under California law, the children were received into the family in 1963 under
the circumstances of this ease and were thus legitimated under section 230. Since the
beneficiaries were in the custody of their paternal grandmother and supported by the
petitioner, they were in the legal custody of petitioner at the time of their legitimation
as required by section 101(b)(1)(C) of the Act.
(5) The visa petitions will be granted. However, since male beneficiary is 22 years of age
he cannot qualify as an immediate relative under section 201(10 of the Act, so Ms

petition will be considered an application for status under section 203(a)(1) of the Act.
(6) Board declines to follow the decision in Matter of Pableo, 12 I. & N. Dec. 503 (D.D.
1967); Matter of Garcia, 12 I. & N. Dec. 628 (BLA. 1968) overruled.
ON BEHALF OF PETITIONER: Richard K. Park, Esquire
555 Capitol Mall
Sacramento, California 95814
Chairman; Wilson, Mainatis, and Appleman, Board Members
456

interim vecision

7'4060

The United States citizen petitioner applied for immediate relative
status for the beneficiaries as his children under section 201(b) of the
Immigration and Nationality Act. The District Director denied the
petitions in a decision dated January 16, 1976. The petitioner has appealed from that decision. The appeal will be sustained.
The beneficiaries, a male and female, were born out of wedlock in the
Philippines in 1954 and 1956, respectively. The petitioner's name appears on the beneficiaries' birth certificates as their father. According to
a sworn statement made by the petitioner on April 23, 1974, he lived
with the beneficiaries' mother from 1954 to 1956, shortly before the

birth of the female beneficiary.. He came to the United States in 1956
and married a United States citizen in 1960. The record indicates that
the petitioner has lived in California since at least 1961. The beneficiaries have been living with the petitioner's mother in the Philippines since approximately 1963 and have received financial support from
the petitioner since that time. The petitioner visited the beneficiaries at
his mother's home in the Philippines in 1961, 1971, and 1973; in 1971 he
was accompanied by his wife.
Under section 101(b) of the Act, a person may qualify as a "child"
within the context of the immigration lawn only where the parent-child

relationship exists by reason of any of the circumstances set forth in
section 101(b)(1). 1 The term "child", as defined in that section, does not
include illegitimate children not claiming an immigration status by virtue of their relationship to their mother under section 101(b)(1)(D). The
child must either be legitimate -under section 101(b)(1)(A) or legitimated
in accordance with the provisions of section 101(b)(1)(C) of the Act:
.. a child legitimated under the law of the child's residence or domicile, or under the law
of the father's residence or domicile, whether in or outside the United States, if such
legitimation takes place before the child reaches the age of eighteen years and the child
is in he legal custody of the legitimating parent or parents at the time of such legitimation.

The first issue presented is whether or not the beneficiaries have been
legitimated in accordance with the provisoes of section 101(b)(1)(C) of

the Act. Under the law of the beneficiaries' residence, the Philippines,
the parents must marry before a child is considered to have been
"legitimated." Matter of Blaneaflor, Interim Decision 2225 (BIA 1973)Inasmuch as the petitioner never married the beneficiaries' mother, the
beneficiaries were not legitimated under the law of their domicile.
Inasmuch as the male beneficiary is now 22 years old, he is no longer eligible for
immediate relative status. The petition filed in his behalf will be considered as an application for preference status as the petitioner's unmarried son under section 203(a)(1) of the
Act. In order to establish the male beneficiary's eligibility as the petitioner's unmarried
son, the male beneficiary must have also qualified as a "child" of the petitioner under
section 101(b)(1) of the Act. Matter of Coker, Interim Decision 2255 (BIA 1974).

457

Interim Decision #2636
Counsel for the petitioner claims that the beneficiaries were legitimated according to the law of the petitioner's domicile, California,
specifically, section 230 of the California Civil Code. Section 230 was
repealed in 1975 and the Uniform Parentage Act was adopted.
Nevertheless, we shall limit our discussion to section 230, the statute in
effect at the time the alleged legitimating acts occurred. Section 230
provided:
The father of an illegitimate child, by publicly acknowledging it as his own, receiving it
as such, with the consent of his wife, if he is married,. into his family, and otherwise
treating it as if it were a legitimate child, thereby adopts it, as such; and such child is
thereupon deemed for all purposes legitimate from the 'time of its birth ... .

Counsel asserts that the petitioner's offer to bring the beneficiaries to
the United States to live with him and his wife constitutes legitimation
under section 230. Inasmuch as the beneficiaries are over the age of 18,
the age limit set out in section 101(b)(1)(C), this contention is without
merit.
Counsel also asserts that the fact that the petitioner lived with , the
male beneficiary and the mother until shortly before the birth of the
female beneficiary resulted in the beneficiaries' legitimation under section 230 of the California Civil Code. The petitioner, however, lived
with the beneficiaries' mother and the male beneficiary in the Philippines before coming to the United States and taking up residence in
California. California had no connection whatsoever with either the

petitioner or the beneficiaries at the time the alleged legitimating act
occurred. Consequently, we conclude that California law is not relevant
to a determination of whether the beneficiaries were legitimated at this
time. In Matter of Varian, Interim Decision 2395 (BIA 1975) we stated
that the fact that California has applied its law to a situation such as the
present one when determining how to distribute property left within its
boundaries is not determinative with respect to the question of citizenship. Neither is it determinative in interpreting the language of section

101(b)(1)(C) of the Act. In so holding, we do not follow the District
Director's decision in Matter of Fabled, 12 L & N. Dec. 503 (District
Director 1967) and we overrule our decision in Matter of Garcia, 12 I. &
N. Dec. 628 (BIA 1968).
Finally, the petitioner claims that the beneficiaries went to live• with
the petitioner's mother in the Philippines in approximately 1963, when

the male beneficiary was 9 years old and the female beneficiary was 7. In
addition, he has claimed that he has supported these children and that
both he and his -wife have visited them in the Philippines. In view of the
fact that the petitioner was residing in California by 1963, we conclude
that California law, as the law of the petitioner's domicile, is applicable.
To have legitimated a child under section 230 of the California Civil
Code, the petitioner must have received the child into his family The
458

Interim Decision #2636
California courts have interpreted this phase very liberally. By way of
example, in Estate of Jones, 135 P. 288 (Cal. 1913) the court held that
the requirement had been met where the illegitimate child had only
visited the father. See also Blythe v. Ayres, 31 P. 915 (Cal. 1892). We
are of the opinion that, under California law, the facts of this case
constitute the receiving into the family required by section 230. In view
of the fact that the other elements of section 230 also were met, we
conclude that the beneficiaries were legitimated under the law of their
father's domicile.
The only issue remaining to be resolved is whether or not the beneficiaries were in the "legal custody" of the petitioner at the time of the
legitimation as required by section 101(b)(1)(C) of the Act.
The right of the putative father to the illegitimate child's custody as
against everyone but the mother has been recognized. See 31 Attorney
General's Opinion 162 (1920). The record indicates that, on the date
their legitimation occurred under California law, the beneficiaries'
mother left the children with their paternal grandmother:to be raised by
her and supported by the petitioner. On the basis of that evidence we
conclude that the beneficiaries were in the legal custody of the petitioner
at the time of their legitimation within the meaning of section
101(b)(1)(C) of the Act.
Accordingly, the appeal will be sustained. The visa petitions in behalf
of the beneficiaries will be approved.
ORDER: The appeal is sustained; the petitions to classify the beneficiaries for immigrant visas are approved.

459

